553 So. 2d 748 (1989)
William A. SMITH, Appellant,
v.
STATE of Florida, Appellee.
No. 89-42.
District Court of Appeal of Florida, Fifth District.
December 14, 1989.
James B. Gibson, Public Defender and Kenneth Witts, Asst. Public Defender, Daytona Beach, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee and Fleming Lee, Asst. Atty. Gen. and Robin Compton, Certified Legal Intern, Daytona Beach, for appellee.
HARRIS, Judge.
William Smith plead no contest to lewd and lascivious assault upon a child and, in exchange for the dismissal of a sexual battery charge, stipulated to a fifteen year sentence which exceeded the guidelines range. The trial court relied on the stipulated sentence but did not file written reasons for departure. Smith appeals urging that the trial court must now sentence him within the guidelines. We disagree.
While it would be better form to state the negotiated plea as the written reason for departure, the plea is in the record and it alone justifies the enhanced penalty. Smith v. State, 530 So. 2d 304 (Fla. 1988). See also, Grimes v. State, 499 So. 2d 42 (Fla. 1st DCA 1986).
AFFIRMED.
DANIEL, C.J., and GOSHORN, J., concur.